IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

BALTIMORE PILE DRIVING AND                 )
MARINE CONSTRUCTION, INC.,                 )
            Plaintiff,                     )
                                           )
       v.                                  )      C.A. No. N19L-07-090 SKR
                                           )
WU & ASSOCIATES, INC.,                     )
                                           )
      Defendant, Counterclaimant,          )
      Cross-claimant and Third Party       )
      Party Plaintiff,                     )
                                           )
                                           )
      v.                                   )
                                           )
SELECTIVE INSURANCE COMPANY                )
OF AMERICA,                                )
                                           )
            Third Party Defendant.         )



                          DECISION AFTER TRIAL

Timothy S. Martin, Esq. and William J. Taylor (Pro Hac Vice) White and Williams
LLP, Attorneys for Plaintiff Baltimore Pile Driving and Marine Construction Inc.
& Third-Party Defendant Selective Insurance Company.
Edward Seglias, Esq., Emily Letcher, George E. Pallas, Esq. (admitted Pro Hac
Vice), and Matthew L. Erlanger, Esq. (admitted Pro Hac Vice) Cohen Seglias
Pallas Greenhall & Furman PC. Attorneys for Defendant Wu & Associates, Inc.

               I.      FACTUAL AND PROCEDURAL BACKGROUND

       This is a breach of contract action through which Plaintiff Baltimore Pile
Driving and Marine Construction, Inc. (“BPDI”) seeks damages from Defendant Wu
& Associates, Inc. (“Wu”) for extra work performed as a subcontractor on a
construction project.1 Wu has filed a counterclaim against BPDI, alleging breach of
contract and contractual indemnification.

       On January 17, 2018, Wu submitted a bid and was awarded a Delmarva Power
& Light Co. (“DPL”) contract to construct a new gas material storage shed located
at 800 Delmarva Lane, Marine Hub, Wilmington, DE 19801.2 On March 26, 2018,
Wu & DPL entered into a contract in which Wu agreed to construct the shed for
$1,121,000.3 On March 27, 2018, BPDI and Wu entered into a subcontract (“the
Subcontract”) for BPDI to construct an auger cast grout pile, which serves as the
foundation for the shed. The Subcontract was worth $294,450.90. The Project
schedule required BPDI to start working in May 2018, but this was delayed due to
DPL’s difficulties in obtaining the necessary permits.4 On October 11, 2018, BPDI
commenced working.5

       On October 18, 2018, BPDI claims that it hit its first obstruction while
drilling.6 It claims that it experienced downtime and a loss of grout as a result. On


1
  Compl. ¶ 10.
2
  Counterclaim ¶ 1.
3
  Id. at ¶ 2.
4
  Def.’s Proposed Findings of Fact and Conclusions of Law ¶ 43.
5
  Compl. ¶ 16.
6
  Pl.’s Proposed Findings of Fact ¶26.
                                              2
November 14, 2018, it submitted its first change order request (“COR”) for the
expenses incurred.7

       From November of 2018 to March of 2019, BPDI submitted 31 work orders
to Wu for the money it is now seeking. Wu does not dispute the validity of eleven
CORs, of which it converted into Wu CORs, and “passed through” to DPL for
payment (“pass through CORS”). Wu does not dispute BPDI’s entitlement to
payment for eight more CORs, but claims it withheld payment pursuant to its right
to a setoff for costs incurred by BPDI. 8 Twelve additional CORs were summarily
denied and disputed. 9

       On March 11, 2019, DPL directed Wu to terminate BPDI. DPL cited
“repeated ongoing concerns” with BPDI as the reason for its requested dismissal,
including a lack of necessary planning. 10 When BPDI left the project, it had installed
60 of the proposed 140 production piles.11

       On July 29, 2019, BPDI brought suit against Wu & DPL, originally alleging
breach of contract, a mechanic’s lien, and unjust enrichment.12 On September 20,
2019, Wu filed an answer and counterclaim against BPDI, alleging breach of
contract.13 On January 6, 2021, DPL moved to discharge the lien upon posting of a
bond and compelling posting of a bond by Wu, pursuant to a contractual agreement
to indemnify DPL.14 On February 12, 2021, the Court granted the motion to
discharge the lien upon the posting of a bond in the full amount of the lien sought,


7
  Ex. 38 - Order Log.
8
  Def.’s Proposed Findings of Fact and Conclusions of Law ¶ 100.
9
  Id. at ¶ 101 – 141.
10
   Id. at ¶ 68.
11
   Id. ¶ 82.
12
   Compl.
13
   Counterclaim, ¶ 15.
14
   DPL’s Motion to Discharge the Lien.
                                              3
$495,746.73. The motion to compel Wu to post a bond was denied. On February 19,
2021, DPL filed a motion in limine to stay relevant crossclaims pertaining to DPL
until adjudication of the main claims between BPDI & Wu. On April 15, 2021, the
Court granted this motion.

       On May 24, 2021, BPDI agreed to dismiss its claim for unjust enrichment.

       BPDI’s remaining claims in this action relate to Breach of Contract (Count II)
and the Building Payments Act (Count V).

                                      II.    THE TRIAL

       The Court held a three-day bench trial from May 24-26, 2021. The case was
deemed fully submitted for decision after the parties submitted their post-trial
briefing.

       During trial, the Court heard from and considered the testimony of the
following witnesses:

       David D. Lawrence                                 Peter Robey
       Ralph Boedeker                                   Donald E.W. Stauffer

       Kirby Wu                                         Theodore A. Thomson, Jr.
       Swamy Avasarala

                              III.   STANDARD OF REVIEW

       The Court is the finder of fact in a bench trial. 15 The plaintiff must prove each
element of a claim by a preponderance of the evidence, meaning that the Court shall
find in favor of the party upon whose side “the greater weight of the evidence is



15
  Pencader Associates, LLC v. Synergy Direct Mortg. Inc., 2010 WL 2681862, at *2 (Del.Super.
June 30, 2010).
                                             4
found.”16 Since the Court is the finder of fact, it is up to the Court to weigh the
credibility of witnesses and resolve conflicts in witness testimony. 17

                                        IV.    ANALYSIS

       Both BPDI and Wu have alleged a breach of contract against each other. BPDI
claims that Wu materially breached the contract by refusing to accept and/or pay its
valid COR requests. It seeks $471,831.50 for outstanding change orders in addition
to attorneys’ fees and costs. 18 Wu claims that BPDI breached the contract when DPL
terminated BPDI from the contract, thus not completing performance and leaving
Wu “significantly damaged” in the amount of $41,766.81, in addition to attorneys’
fees and costs.19 This is also the amount that Wu asserts against Selective Insurance
Company (“Selective”) as BPDI’s bonding company. Both parties assert they are
due attorneys’ fees and costs pursuant to the Delaware Building Construction
Payments Act. 20

       For the reasons set forth below, the Court finds that BPDI has proven by a
preponderance of the evidence, through credible testimony of its witnesses and the
documents relied upon at trial, that Wu breached the Subcontract when it refused to
pay BPDI for several of the CORs it filed. Thus, Wu is liable to BPDI for certain
COR payments as discussed below.



16
   Id. (quoting Pouls v. Windmill Estates, LLC, 2010 WL 2348648, at *4 (Del.Super. June 10,
2010)).
17
   Id. at *3.
18
   BPDI’s Complaint and Demonstrative Trial Exhibit “B” have different numbers for the total
outstanding CORs. The Complaint lists CORs for a total of $477,839.50 and the Exhibit lists
CORs for a total of $497,441.00. In addition, COR #40, which requests $32,554.00, is listed
twice in Trial Exhibit “B”. For that reason, the Court has made its own calculation of the
individual CORs that were submitted.
19
   Def.’s Proposed Findings of Fact and Conclusions of Law at 15, fn 1.
20
   6 Del. C. §3501 et seq.
                                              5
   A. BPDI-Wu Subcontract Interpretation
        1. The parties claim that alternate provisional language governs the
           CORs.
        BPDI and Wu claim that two different documents – both of which are
incorporated by reference into the Subcontract -- govern the COR claims made by
BPDI.

        BPDI relies on the BPDI Proposal, which is integrated into the Subcontract
by Section 1.3. It states in relevant part, “except to the extent of a conflict with a
specific term or condition contained in the Subcontract Documents, the General
Conditions governing this Subcontract shall be the AIA Document A201TM 2017,
General Conditions of the Contract for Construction, and the Subcontractor’s
Proposal. . .”

        BPDI points to several provisions of the BPDI Proposal that it contends
govern the CORs. For example, paragraph 16, under Exclusions, states:

                     Obstruction removal and/or any corrective work
              resulting from encountering obstructions above/below
              grade. Consumables reimbursement will be required and
              will include, all auger repairs to include welding and
              nickel facing, auger or bit replacements, replacement of
              carbide tipped teeth, drilling oils or lubricants, and any
              hardware accessories damaged while prosecuting the pre-
              auger holes, drilled shafts, and auger cast foundations for
              this site.

        Paragraph C under Reimbursements states:


                                          6
                    Downtime due to site conditions, other’s neglect or
              oversight of coordination, encountering unforeseen
              conditions and any underground obstructions that cause
              stoppage billed at a rate of $985.00 per hour.

        A provision under Terms of Payment states:

                    “No retainage to be withheld, and NO PAY WHEN
              PAID CLAUSES ACCEPTED.”

        On the other hand, Wu argues that the Wu Addendum governs the CORs.
Article 15 of the Subcontract states that the Agreement is composed of several
documents, including an Amendment to Standard Form Agreement between
Contractor and Subcontractor “as modified on. . . 4/16/18.”

        Paragraph 9 of the Wu Addendum, titled Change Order Requests, states in
part:

                    The Subcontractor must make any change order
              claims to the Contractor for damages or additional
              compensation based on alleged extra work, changed
              conditions or any other grounds in the same manner as
              provided in the Contract Documents for like claims of the
              Contractor upon the Owner . . . Some payment of
              additional monies from contractor to subcontractor are
              contingent upon payment from owner to contractor.
              Subcontractor hereby expressly waives any other right to
              damages or additional compensation should the claim be
              denied by the Owner, or should Owner delay approval or
              disapproval of Subcontractor’s claim, as it relates to

                                           7
              owner claims, change orders, or extra work. All other
              rights to collect from the contractor remain in effect.21

       2. The BPDI Proposal governs the “pass through” CORs.

       Based on the language of the Subcontract, the Court finds that the BPDI
Proposal governs the pass through CORs rather than the Wu Addendum. The parties’
arguments boil down to two main issues: 1) whether Paragraph 9 of the Wu
Addendum is barred by the BPDI Proposal because they directly conflict, warranting
parole evidence to resolve the issue and 2) more generally, whether these CORs are
in fact owner claims that would be governed by Paragraph 9 of the Wu Addendum.
The Court resolves both issues in favor of BPDI.

       i.     To the extent that Paragraph 9 is read to be a “pay when paid”
              provision, it is precluded by the terms of the BPDI Proposal.
       Paragraph 9 of the Wu Addendum contemplates claims under which the
owner is obligated to the subcontractor. BPDI, however, argues that the provision in
Paragraph 9 of the Wu Addendum that requires “some payment of additional monies
from contractor to subcontractor” is contingent upon payment from owner to
contractor and, thus, constitutes a “pay when paid” clause.22 Such a provision is
specifically barred by the BPDI Proposal, which states in unequivocal terms: “NO
PAY WHEN PAID CLAUSES ACCEPTED.”

       The parties argue over the nomenclature of the so-called “pay when paid
clause” found in Paragraph 9 of the Wu Addendum. After careful review of the
clause, the Court finds that its label is irrelevant. The legal function of the provision

21The italicized portions were the result of a handwritten modification by BPDI’s attorney, Peter
Robey, upon signing the Addendum. Originally, the provision referred to “any payment of
additional monies” rather than the modified “some.” See Wu’s Proposed Findings of Fact ¶ 16.
22
   Indeed Wu’s President Kirby Wu acknowledged at trial his understanding of this provision as
a “pay when paid” provision. See. Kirby Trial Tr. 5/25/2021, 107:19-108:13.
                                               8
is to ensure that the Subcontractor’s payment for certain claims is contingent on the
Contractor being paid first. The secondary party doesn’t get paid until the primary
party is paid. Hence, it is clear that the function of Paragraph 9 is a “pay when paid”
process, and thus, is barred by the language in the BPDI Proposal.

       Wu contends that this creates a conflict between the two provisions, and thus
the Subcontract is ambiguous. Wu argues it is proper and even, mandatory, that the
Court look to extrinsic evidence to resolve the ambiguity.23 Wu is correct that if there
is an ambiguity, the Court must look beyond the language of the contract to ascertain
the parties’ intentions. 24 However, a contractual provision is not ambiguous merely
because the parties disagree about how it is to be interpreted.25 Ambiguity exists
when a provision is “reasonably or fairly susceptible of different interpretations or
may have two or more different meanings.” 26 Moreover, there is no ambiguity in a
contract simply because there are conflicting provisions, when the contract itself
provides a mechanism for resolving such conflicts.

       Wu fails to adequately defend against the precedence provision included in
the BPDI Proposal:

                     “This proposal, in its entirety, shall be the basis of
              our agreement and shall be made an integral part of and be
              in corporate (sic) into any purchase order, AIA
              contractor/subcontractor       agreement     and    shall    take
              precedence should there be any conflict.”



23
   Eagle Industries, Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232 (Del. 1997).
24
   Id.
25
   Rhone-Poulenc Basic Chemicals Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1196 (Del.
1992).
26
   Id.
                                              9
         This precedence provision properly addresses and overrides any conflict in
the parties’ agreements, including any purported “pay when paid” provision.27 The
Court thus finds that the BPDI Proposal supersedes Paragraph 9 of the Wu
Addendum, to the extent the CORs in question were submitted as “pay when paid”
items.

         ii.   The CORs are not Owner Claims

         Wu further argues that the CORs in question are owner claims that can only
be paid by DPL as the owner of the property. Wu points to the qualifying language
in the Wu Addendum which states “. . . as it relates to owner claims, change orders,
or extra work. . .” as a basis for its position that the pass through CORs are for DPL
to pay and BPDI waived its right to compensation when DPL denied the CORs. Wu
claims that because DPL “owns the Project site”, then all CORs pertaining to
obstructions are owner claims. 28 BPDI contends that “owner claims” are changes
ordered by DPL as owner, or change order requests related to conditions for which
DPL is generally responsible. The phrase “owner claims” is not expressly defined
within the Subcontract. However, a term in a contract is not ambiguous simply
because it is not defined. 29 The true test that the Court must apply is whether “a
reasonable person in the position of the parties” would conclude that these CORs
would be included within the definition of “owner claims.” 30 After examining the
contractual language about specific responsibilities and payment provisions, the
Court holds that the BPDI CORs are not owner claims.




27
   Id.
28
   Def.’s Proposed Findings of Fact and Conclusions of Law at ¶ 47.
29
   Sassano v. CIBC World Markets Corp., 948 A.2d 453, fn 86 (Del. Ch. 2008).
30
   Lorillard Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006).
                                             10
       The agreement between Wu and DPL (“the Prime Contract”) is the first place
to look for the legal responsibilities of DPL. 31 There is little in the Prime Contract
which indicates that the BPDI CORs would be considered owner claims. There is
one tangential connection to obstructions in Section 3.4 of the Prime Contract. It
states that the Contractor will be expected to inspect the worksite before work is
performed and that “no reasonably discoverable condition existing at the Site” will
be justification to affect the work. But this provision does not speak to or address
potential obstructions, subcontractor relations or how this would relate to a COR.32
Meanwhile, the Subcontract – the document that governs the obligations between
Wu and BPDI – does contain specific language about obstructions 33, hardened
grout 34, excess grout 35 and downtime36, all of which are the subjects of BPDI pass
through CORs in question. The BPDI Proposal specifically states that obstruction
removal and corrective work resulting from encountering obstructions would be
subject to reimbursement. 37

       As for payment, there is no indication, in either the Prime Contract or the
Subcontract, that DPL would be obligated to compensate BPDI for the CORs in
question. Hence, there is no credible support to deem these CORs as “owner claims.”
Prime Contract Provision 23.4, titled “Contractor’s Payments to Subcontractors”,
states that the Contractor will pay each Subcontractor “in accordance with the terms
of the Subcontract” and that DPL “has no obligation to pay Subcontractors. . . or to
ensure Contractor pays Subcontractors.”38 Meanwhile, Section 11 of the Subcontract

31
   Ex. 76 – DPL Master Terms and Conditions.
32
   Id.
33
   Ex. 3 - Subcontract ¶ 16 .
34
   Id. at ¶ 6.
35
   Id. at ¶ D.
36
   Id. at ¶ C.
37
   Id. at ¶ 16..
38
   Ex. 76 – Master Terms and Conditions at 47.
                                                 11
states that the Contractor pays Subcontractor for performance. 39 Final payment,
pursuant to Provision 11.3, shall be made by the Contractor to the Subcontractor
when the Subcontractor’s Work is fully performed.40

       The Court finds no reasonable basis to conclude that “owner claims” include
the BPDI CORs submitted to Wu. The contractual language demonstrates that, both
in specificity of terms and payment, DPL has distanced itself from the BPDI-Wu
change order relationship. Article 1.5 of the Subcontract states that the agreement
does not create a contractual relationship of any kind between the Owner and the
Subcontractor, or “between any persons or entities other than the Contractor and
Subcontractor.” 41

       Wu alternatively argues that there is ambiguity in these terms, which should
permit parole evidence into this analysis. The Court will not torture contractual terms
to impart ambiguity where ordinary meaning leaves no room for uncertainty. 42 Nor
will the Court “twist [or] distort” the terms of the Subcontract to incorporate the
terms of the Prime Contract and a role for DPL. 43 A clear and reasonable reading of
the Wu Addendum makes clear that owner claims are excised from the unqualified
obligation of the contractor to pay valid claims submitted to it from its subcontractor.
Only those claims that are owner claims are to be passed through to the owner for
payment and if not paid by the owner, they are not the responsibility of the
Contractor.44 The Court holds that the pass through CORs are not owner claims, and


39
   Id.
40
   Id.
41
   Ex. 3 - Subcontract at 3.
42
   Rhone–Poulenc Basic Chemicals Co. v. American Motorists Ins. Co., 616 A.2d 1192, 1196
(Del.1992).
43
   E.I. du Pont de Nemours & Co. v. Admiral Ins. Co., 711 A.2d 45, 57 (Del. Super. 1995).
44
   Wu points to two occasions where BPDI issued change orders to Wu resulting from
obstructions and downtime. See Def.’s Proposed Findings of Fact and Conclusions of Law at 36.
Those change orders were submitted to DPL and subsequently paid. This, according to Wu,
                                             12
thus, not subject to Paragraph 9 of the Wu Addendum. For that reason, the Court
reaches the same holding whether it considers the CORs as “pay when paid” items
or not: the BPDI Proposal governs these CORs.

   B. Validity of the CORs 45

       The Court must next determine whether BPDI demonstrated by a
preponderance of evidence, that these CORs are valid, and warrant compensation.
Wu permitted eleven CORs to be passed through to DPL, and it summarily denied
twenty others. Wu conceded that it found eight of the twenty denied CORs to be
valid, but denied them to offset BPDI back charges. Wu contends that the other
twelve did not have merit.

       1. “Pass Through CORs”

       Wu passed through eleven of BPDI’s CORs to DPL for payment, for an
aggregate total value of $361,904.00. 46 Wu argues that it should not be liable for
payment because of the aforementioned “pay when paid” provision, but concedes
the validity of the CORs elsewhere. At trial, Wu & Associates President Kirby Wu
stated that “the [CORs that] we thought had merit we passed through and the ones
that we thought did not have merit we did not pass through.” 47 During deposition,
Kirby Wu stated, “the fact that I advanced the change orders means I believe the
change orders are merited.”48 He continued, “I believe there will be monies due to

demonstrates that similar CORs are owner claims. The Court finds that argument unavailing. The
fact that DPL decided to pay a COR passed through by Wu on two occasions and deny it on
other occasions is not germane to a holistic reading of the Subcontract that places the obligation
for payment for specifically delineated CORs squarely on Wu.
45
   See Appendix A for a summary of the challenged CORs.
46
   BPDI originally asserted that the aggregate value of these CORs was $364,213.00. After
careful review, the Court notes that BPDI miscalculated its values for three CORs. See Appendix
A.
47
   Wu Trial Tr., 5/25/2021, 123: 3-8.
48
   Ex. 106 – Deposition Testimony of Wu Rule 30(b)(6) Witness Kirby Wu at p. 23 (120: 8-12).
                                               13
BPDI with respect to some or all of these change orders that Wu has submitted as a
claim. And if we are successful with those, then there will be monies due to BPDI. .
. .I believed it was wrong to deny all of these change orders to BPDI.” 49

       Indeed, Wu had consolidated these CORs and converted them into their own
CORs with a markup for profit and overhead. 50 For example, BPDI COR 2 was
submitted to Wu for $7,946.00 for downtime due to hitting an obstruction. 51 Wu
proceeded to submit this claim to DPL, relabeled as WU COR 9. The new COR
added an overhead for 10%, a profit of 5%, an insurance cost and a bond cost, all for
a total of $9,357.00. Nowhere in the revised COR did Wu contest the merit of
BPDI’s claim. 52

       The Court has previously found that the BPDI Proposal is controlling and
negates any “pay when paid” provision cited by Wu. Any other argument is without
merit as Wu has already conceded the validity of these eleven pass through CORs.
For that reason, Wu is liable for the cost in the aggregate amount of $361,904.00.

       2. “Non-Pass Through” CORs In Dispute

       Wu specifically disputes the merits of twelve BPDI CORs.




49
   Id. at 24 (151: 7-9).
50
   Trial Ex. 15, 17, 19, 21, 24, 26, 28, 30, 32.
51
   Ex. 15.
52
   In its post-trial brief, however, Wu takes the position that the “pass through” CORs, most of
which dealt with auger refusal from alleged subsurface obstructions, were not substantiated at
trial. After review of the record, the Court finds ample evidence to support BPDI’s burden of
establishing that BPDI hit obstructions leading to auger failure and resulting downtime. See, e.g.
Ex. 15, 78-79, 85-90.
                                                14
               a. COR 34

       BPDI seeks $6,944.00 for lost production and downtime due to obstructions
at five different piles. 53

       Wu argues that BPDI has not met its burden of proof to demonstrate that
obstructions existed. Wu claims that BPDI was unable to drill because of its means
and methods. Wu emphasizes that Berkel, the subcontractor that took over after
BPDI was terminated, did not encounter the same issues because of what Wu
perceived as Berkel’s proper means and methods.

       The record is replete with evidence that BPDI encountered numerous
obstructions that led to its inability to drill. BPDI relies on expert testimony from
Aver Technologies President, Swamy Avasarala and Pennoni Geotechnical
Divisional Manager, Theodore Thomson to substantiate its claim of obstructions.
Wu retained Pennoni Associates in December 2018 to review relevant project
documentations, including plans, geotechnical reports, and to provide an opinion as
to whether the construction was proceeding as intended. 54 In addition, BPDI retained
Aver Technologies in 2018 to use and collect data, and provide recommendations
regarding the auger cast grout piles.55 Wu argues that neither of these experts
witnessed BPDI’s work, that they only parroted BPDI’s findings, and that their
conclusions are speculative. The Court disagrees.

       While it is true that neither were on site on the day when an auger reportedly
hit an obstruction, both teams did observe the site after the fact. Both Pennoni and
Avasarala examined the machinery that was used and concluded that the proper



53
   Ex. 6 (Piles 109, 83, 81, 2 & 52.)
54
   Thomson Trial Tr., 5/25/2021, 13:1-22.
55
   Avasarala Trial Tr., 5/26/2021, 184:11-18.
                                                15
means and methods were used by BPDI.56 As for the allegation of parroting BPDI’s
findings, both experts made their own individual findings. Rather than parrot BPDI
language, Thomson sent an email directly after visiting the work site: “My biggest
takeaway from the work performed to date, is that obstructions are causing a big
problem.”57 Avasarala found that BPDI was able to drill in other areas of the plot
successfully, but not in the areas where the augers weren’t able to rotate, and
inevitably got stuck. 58 He concluded that it was likely that the obstructions were hit
before the auger reached Strata B or C. 59 Also, BPDI President David Lawrence
testified that when he was on the Project site, he personally heard BPDI’s drilling
rig hit an underground obstruction. He stated, “You can literally see where it hit so
much torque it moved the crane.”60 He also witnessed various forms of obstructions
at the site. 61 In addition, a Pennoni report from February 8, 2019, the day that BPDI
reportedly hit an obstruction, states that there was auger grinding and chatter, and
wood debris present.62

       For these reasons, the Court finds that Plaintiff has met its burden of proof
that BPDI encountered obstructions while drilling. As previously mentioned, in the
BPDI Proposal Paragraph 16, under Exclusions, costs related to obstructions shall
be reimbursed. The Court finds that Wu is liable for the $6,944.00 set forth in COR
34 in accordance with the obstructions.




56
   Ex. 40.
57
   Ex. 43.
58
   Avasarala Trial Tr., 5/26/2021, 201:10 – 202:2.
59
   Id. at 208: 3:12.
60
   Lawrence Trial Tr., 5/24/2021, 84:5-14.
61
   Id. at 85:15-87:7, 90:1-96:3.
62
   Ex. 70 – Pennoni Daily Field Report 2-8-2019.
                                               16
               b. COR 39R

       BPDI seeks $11,773.00 for downtime to break down equipment in February.
BPDI alleges that this was the result of unforeseen conditions and underground
obstructions while drilling.63 Wu Project Manager Donald Stauffer emailed BPDI
that the COR was not merited because DPL had previously terminated BPDI, and
thus, this COR would convert to project demobilization costs. Wu argues that
demobilization from the project should be covered by the base contract lump sum
price. 64

       Notably, BPDI’s COR 39 submission specifically references costs for
breakdown of equipment which should be categorized under demobilization costs as
opposed to “downtime costs.” Demobilization from the Project was part of the fixed
price proposed which is a risk to be borne by BPDI and not properly recast as
“downtime costs.”65 For that reason, Wu is not liable for the $11,773.00 set forth in
COR 39R.

               c. COR 41

       BPDI seeks $12,500.00 for unabsorbed costs of demobilization. BPDI argues
that when Wu, upon DPL’s direction, reduced BPDI’s scope of work from 140 piles
to 60 piles, BPDI had no means for billing for its demobilization costs and no ability
to absorb those costs through its billing for the original scope of 140 piles. 66 Again,
the Court holds that demobilization was part of the fixed price proposed by BPDI
and not to be separately billed. BPDI bore the risk of non-payment for any such
costs. For that reason, Wu is not liable for the $12,500.00 set forth in COR 41.


63
   Pl.’s Post-Trial Brief at 6.
64
   Stauffer Trial Tr. 5/26/2021, at 7:1-11.
65
   Ex. 3, BPDI Proposal at 5.
66
   Ex. 83.
                                              17
              d. COR 13, 15, 16, 17

       BPDI seeks $12,964.00 for extra costs incurred by BPDI due to Wu’s
Engineer on site, Tetra Tech’s, direction to keep drilling beyond auger refusal rates.
BPDI argues that despite the BPDI Proposal expressly defining the auger refusal rate
for work, Tetra Tech directed the drilling operator to keep drilling on a hole even
though the refusal rate had been hit. BPDI’s compliance caused additional damage
to equipment, resulting in additional costs.

       BPDI claims that it had no choice but to listen to a Tetra Tech representative
order. Wu Project Manager Donald Stauffer testified that BPDI was not expected to
blindly follow Tetra Tech direction while on site.67 Tetra Tech Engineering Manager
Ralph Boedeker testified that Tetra Tech had no such authority over BPDI on site.68
BPDI is correct that the Wu Addendum states that if the Subcontractor disregarded
the authority of Owner’s Representative then it would be grounds for default. 69 The
record demonstrates that such authority did not extend to directing the drilling by a
BPDI drilling operator or the means and methods by which BPDI conducted its
drilling work on the Project. 70 BPDI has not provided sufficient counter-evidence
demonstrating the exact authority that Tetra Tech imposed on it in those instances
or that it was left without a valid alternative to stop drilling and seek further
guidance. BPDI has not met its burden of establishing by a preponderance of
evidence that Tetra Tech is responsible for allegedly directing BPDI to surpass its
auger refusal rate. For that reason, Wu is not liable for the $12,964.00 that comprises
COR 13, 15, 16, and 17.



67
   Stauffer Trial Tr. 5/26/2021 at 16:2-6.
68
   Boedeker Trial Tr. 5/26/2021 at 83-84.
69
   Ex. 3, Wu Addendum at 7.
70
   Boedeker Trial Tr. 05/26/2021 83:7-22.
                                             18
                 e. COR 30, 31, 32 & 33 – Claims never Received

          BPDI seeks (1) $25,195.00 for COR 31 & 32 for extra costs incurred due to a
lack of water, (2) $16,745.00 for COR 33 for lost time, tooling, and a rebuild due to
water tank issues, and (3) $1,970,00 for COR 30 for downtime costs to crew and
equipment waiting on survey and layout. BPDI claims that the Subcontract mandated
Wu to supply BPDI with a daily source of water, which was excluded from the scope
of work. The water truck then froze on several occasions, which stopped operations,
and created issues.

          Wu claims that BPDI failed to submit these four CORs for review. Stauffer,
Wu’s representative, testified that he saw these CORs for the first-time during
discovery.71 During trial, BPDI’s counsel pointed to the fact that the CORs were
affixed with an “R” in the log sheet once they were revised, which indicates that
someone at Wu looked at them. As the sole basis for demonstrating receipt by Wu,
the Court is not persuaded by this fact. There was no testimony or other evidence of
which entity added the “R” to the CORs. The evidence in the record fails to
demonstrate that Wu received these CORs prior to litigation.

          Accordingly, BPDI has not met its burden of proof to demonstrate that Wu
received these CORs. For this reason, Wu is not liable for CORs 30, 31, 32 and 33.

                 f. COR 18

          BPDI seeks $1,477.00 for extra costs due to Wu’s failure to provide survey
and layout in a timely manner. BPDI specifically claims that these costs were for
crew down time and the loss of eight yards of grout. Wu claims that it rejected COR
18 due to BPDI’s own mismanagement and error. Stauffer, Wu’s representative,
testified at trial that it was not Wu’s responsibility to order the grout for the Project.

71
     Stauffer Trial Tr. 5/26/2021, 68:4-8.
                                             19
The BPDI foreman had communicated to Wu that only seven piles were necessary
to establish layout for that particular day. When more grout arrived on scene than
what was necessary for that day, BPDI demanded that Wu provide additional layout
so that BPDI could begin drilling additional piles. Wu contends that because it had
not received prior notice of the need for additional layout, it could not accommodate
this request. BPDI has not provided any evidence that Wu is responsible for this
other than the blanket statement that Wu is responsible for providing survey and
layout in a timely manner. 72 The Court finds that BPDI has failed to meet its burden
that Wu is liable for this $1,477.00 for the additional grout and layout necessary as
claimed in COR 18.

         3. Non-Pass Through CORs due to Back Charges

         Wu does not dispute BPDI’s entitlement to payment of non-pass through
CORs 11R, 12R, 14R, 19R, 35R, 36R, 37R, and 43R. Instead, Wu claims that the
CORs are valid but weren’t paid in order to offset back charges. These CORs
covered issues concerning lack of water, lack of survey and layout, auger refusal,
excessive drilling, time, and material for excavation work.

         Wu filed a counterclaim in which it contends that BPDI owes it back charges
due to BPDI’s failure to timely complete its work. Wu claims that BPDI breached
the contract when DPL terminated it from the contract, thus not completing
performance and leaving Wu “significantly damaged” to the amount of
$41,766.81.73 Wu points to Section 5.11 of the Prime Contract to support its claim
that Wu is entitled to set off any and all present and future indebtedness of BPDI to
Wu. This provision states that DPL “may set setoff against any amount payable



72
     Def.’s Proposed Findings of Fact and Conclusions of Law ¶ 115.
73
     Id. at p. 15, fn 1.
                                                20
under a Purchase Order any and all present and future indebtedness” of the contractor
to DPL. The provision only speaks to Wu’s liability to DPL and not that of BPDI.

         Wu contends that it had budgeted $25,784.31 for various costs during BPDI’s
twenty days of pile installation. Wu argues that “as a direct result of BPDI’s failed
means and methods, and the delays resulting there from”, Wu incurred an additional
$41,766.81 in costs. However, on this counterclaim, Wu has the burden of proof to
demonstrate that BPDI’s failure to perform was because of its means and methods.
The Court finds that there is evidence in the record to support that BPDI used
appropriate means and methods for this Project. BPDI’s drilling equipment was
approved in advance by Tetra Tech and Pennoni.74 Its workers were pooled from the
same union as Berkel, the company which Wu then praised for its means and
methods in taking over the project. There is no evidence of improper equipment or
unskilled laborers. Thus, Wu’s counterclaim, for the alleged back charges owed,
fails. For that reason, Wu is liable for these eight CORs which it has already
conceded were valid. Wu is liable for the aggregate value of the eight CORs, which
amount to $20,359.50.

         4. Wu’s Claim Against Selective

         Wu also filed a claim against BPDI’s bonding company, Selective, finding it
is jointly and severally liable with BPDI for the costs attributable to BPDI’s failure
to complete its work. Because the Court has not found BPDI liable for these costs,
Selective is also not liable.




74
     Ex.4 - BPDI Equipment Submittal; Ex. 40 – Pennoni December 14, 2018 letter report to Wu.
                                               21
       5. Delaware Building Construction Payments Act

       BPDI and Wu both claim that they are entitled to attorneys’ fees under the
Delaware Building Construction Payments Act (the “Payment Act”).75 BPDI claims
that Wu is liable because it has not paid all of the amounts due under BPDI’s
payment applications, and has not demonstrated a reasonable cause for withholding
the payments due.76 Wu claims that its nonpayment of the CORs was a result of
DPL’s denial, or a lack of merit. Wu argues that BPDI’s claim was frivolous and in
bad faith, and for that reason, BPDI should be responsible for attorneys’ fees.77




75
   6 Del. C. § 3501 et seq..
76
   Pl.’s Post Trial Brief at 32-33; See 6 Del. C. §3506(e);
77
   The Court will reserve ruling on the parties’ request for attorneys’ fees pursuant to 6 Del. C.
§3506 et seq. and request supplemental submissions from the parties consistent with this Opinion
and Order.
                                               22
                                       V.      CONCLUSION

       For the reasons set forth above, the Court finds Wu liable for the CORs
previously mentioned together with pre- and post-judgment interest at the legal
rate.78 The parties shall schedule a conference with the Court to establish a briefing
schedule on the requests for attorneys’ fees. IT IS SO ORDERED, this 1st day of
December, 2021.




                                                     ______________________________
                                                          Sheldon K. Rennie, Judge




78
   Brandywine Smyrna, Inc. v. Millennium Builders, LLC, 34 A.3d 482, 486 (Del. 2011) (“[I]n
addition to the principle that prejudgment interest in Delaware cases is awarded as a matter of
right, the general rule is that “interest accumulates from the date payment was due the plaintiff,
because full compensation requires an allowance for the detention of the compensation awarded
and interest is used as a basis for measuring that allowance.” (internal quotation marks omitted));
see also Chaplake Holdings Ltd. V. Chrysler Corp., 2003 WL 22853462, at *4 (Del. Super. Ct.
Oct. 30, 2003) (“Under Delaware law, pre-judgment and post-judgment interest on a debt is
awarded as a matter of right and not of judicial discretion. Courts award pre-judgment and post-
judgment interest to the prevailing injured party for the detention of damages.” (internal
quotation marks and citation omitted)).
                                                23
APPENDIX A.

               Category 1: Wu Pass throughs to DPL (Total: $361,904.00)
 Date               COR #      Exhibit           Amount            Description
 11/15/2018         2R (Wu 14                    $7,946.00         Downtime       due     to   hitting
                    #9)                          (Wu        pass obstruction (auger refusal) in
                                                 through           Reaction Pile 6.
                                                 $9,357.06)
 11/30/2018         4R (Wu 16                    $53,970.00        Equipment and downtime due
                    #10)                         (Wu        pass to hitting obstruction (auger
                                                 through           refusal) in Pile 8.
                                                 $66,505.50)
 2/11/2019          5R (Wu 18                    $99,360.00        Downtime        and     equipment
                    # 11)                        (Wu        pass (auger refusal) at Pile 132
                                                 through      at
                                                 $122,866.00)
 1/29/2019          21R        20                $4,673.00         Downtime and loss of grout at
                    (Wu                          ($5,278.62        Pile 111.
                    #22)                         for Wu pass
                                                 through)
 2/8/2019           26R & 22 & 23                $9,433.00 79      Downtime and lost tooling at
                    27 (Wu                       for 26R + Pile 106.
                    #21)                         $71,750.00
                                                 for          27


79
  In COR #26R, as listed in its Demonstrative Trial Exhibit “A”, BPDI requests $11,806.00.
However, in the COR itself and Change Order Log, COR #26R lists an amount of $9,433.00. See
Ex. 22, 38. Without further proof, the Court will utilize the $9,433.00 listed in the COR for its
calculation.
                                               24
                                                  ($102,798.73
                                                  for Wu pass
                                                  through)
 2/13/2019          38 (Wu 25                     $57,609.00         Downtime       costs    for     work
                    #24)                          (Wu        pass stoppage (excavation) at Pile
                                                  through     for 106.
                                                  $70,370)
 3/1/2019           7R (Wu 53                     $2,963.00 ( Costs to re-set, ream and
                    #16)                          Wu         pass complete a new Pile 132.
                                                  through       at
                                                  $3,479.52)
 3/2/2019           40R         27                $32,554.0080 Downtime for idle equipment.
                    (Wu                           (Wu        pass
                    COR                           through       at
                    #25)                          $37, 787.00)
 4/8/2019           42R         29                $13,486.00         Grout overages billed per unit
                    (Wu                           ($16, 681 for cost in Subcontract.
                    COR                           Wu         pass
                    #26)                          through)
 4/17/2019          45R         31                $8,160.00 81       Time and materials to infill pile
                    (Wu                           ($11,040.00        caps.



80
   In COR #40R, as listed in its Demonstrative Trial Exhibit “A”, BPDI requests $32,544.00.
However, in the COR itself and Change Order Log, COR #40R lists an amount of $32,554.00.
See Ex. 27, 38. Without further proof, the Court will utilize the $32,554.00 listed in the COR for
its calculation.
81
 In COR #45R, as listed in its Demonstrative Trial Exhibit “A”, BPDI requests $8,106.00.
However, in the COR itself and Change Order Log, COR #45R lists an amount of $8,160.00. See
                                                25
                    COR                            for Wu pass
                    #29)                           through)
          Category 2 – Payment denied due to set off costs (Total:$20,359.50)
 3/14/2019          11          34                 $3,010.00         Extra costs due to a lack of
                                                                     water
 3/14/2019          14          34                 $1,447.50         Extra costs due to a lack of
                                                                     water
 3/14/2019          12          36                 $1,970.00         Extra costs due to failure to
                                                                     provide survey and layout in a
                                                                     timely manner
 3/1/2019           19          170                $894.00           Excavation work performed at
                                                                     Wu’s request on time and
                                                                     material basis
 4/8/2019           35R         171                $1,565.00         Excavation work performed at
                                                                     Wu’s request on time and
                                                                     material basis
 3/2/2019           36          172                $7,082.00         Excavation work performed at
                                                                     Wu’s request on time and
                                                                     material basis
 3/2/2019           37          173                $3,198.00         Excavation work performed at
                                                                     Wu’s request on time and
                                                                     material basis




Ex. 31, 38. Without further proof, the Court will utilize the $8,160.00 listed in the COR for its
calculation.
                                                26
3/18/2019        43        176          $1,193.00     Excavation work performed at
                                                      Wu’s request on time and
                                                      material basis




            Category 3 – Payment denied on the merits (Total: $89,568.00)
3/2/2019         34        6            $6,944.00     Lost production/downtime due
                                                      to obstruction at Piles 109, 83,
                                                      81, 2 & 52.
3/2/2019         39R       174          $11,773.00    Downtime        to   break   down
                                                      equipment in February.
3/15/2019        41        83           $12,500.00    Unabsorbed           costs     of
                                                      demobilization.
1/30/2019        13, 15, 33             $12,964.00    Extra costs incurred by BPDI
                 16 & 17                              due to Tetra Tech’s direction to
                                                      keep drilling beyond auger
                                                      refusal rate.
1/29/19        - 31, 32    34           $25,195.00    Extra costs due to a lack of
3/14/19                                               water
3/14/2019        33        37           $16,745.00    Lost time, tooling, and rebuild
                                                      due to water tank issues.
1/14-3/14/19     18R,      36           $3,447.00     Extra costs due to failure to
                 30R                                  provide survey and layout in a
                                                      timely manner




                                      27